Please see the term sheet hyperlinked above for additional information about the notes, including JPMS's estimated value, which is the estimated value of the notes when the terms are set. Risk Considerations [] Your investment in the notes may result in a loss of some or all of your principal. [] The automatic call feature may force a potential early exit [] Any payment on the notes is subject to the credit risk of JPMorgan Chase and Co. [] The benefit provided by the Buffer Amount may terminate near maturity. [] The appreciation potential of the notes is limited to the principal amount plus accrued interest regardless of any appreciation in the Refererence Stock. [] The Buffer Amount applies only if you hold the notes to maturity [] JPMorgan Chase and Co. and its affiliates play a variety of roles in connection with the issuance of the notes, including acting as a calculation agent and hedging JPMorgan Chase and Co.'s obligations under the notes. Their interests may be adverse to your interests. [] If the notes are automatically called early, there is no guarantee that you will be able to reinvest the proceeds at a comparable return for a similar level of risk. [] No ownership or dividend rights in the Reference Stock. [] Lack of liquidity: J.P. Morgan Securities LLC ("JPMS") intends to offer to purchase the notes in the secondary market, but is not required to do so. Even if there is a secondary market, it may not provide enough liquidity to allow you to trade or sell the notes easily. [] The anti-dilution protection for the Reference Stock is limited and may be discretionary. [] JPMS' s estimated value does not represent the future value of the notes and may differ from others' estimates. [] JPMS's estimated value will be lower than the issue price (price to the public) of the notes. [] JPMS's estimated value is not determined by reference to credit spreads for our convential fixed rate debt. [] Secondary market prices of the notes will likely be lower than the price you paid for the notes and will be impacted by many economic and market factors. [] The averaging convention used to calculate the Final Share Price could limit returns. Examples of Hypothetical Payments at Maturity for Each $1,000 Principal Amount Note The following table illustrates hypothetical payments at maturity or upon an automatic call on a $1,000 investment in the notes, based on a range of hypothetical Final Share Prices and closing prices on any of the Call Dates. The numbers appearing in the following table and examples have been rounded for ease of analysis. For this table of hypothetical payments at maturity, we have also assumed the following: Initial Share Price: $17.00 Buffer Amount (in U.S. dollars): $3.40 Interest Rate: 10.10% per annum if the note is held to maturity: [] 2.525% (10.10% per annum) if the notes are automatically called on the first Call Date [] 5.050% (10.10% per annum) if the notes are automatically called on the second Call Date [] 7.575% (10.10% per annum) if the notes are automatically called on the third Call Date Hypothetical Final Share Hypothetical Highest Payment on the applicable Call Hypothetical Final Share Price expressed as a Payment on the applicable Closing Price on any of the Payment at Maturity** Settlement Date/Maturity Date Price percentage of Initial Call Settlement Date** Call Dates Including Coupon Share Price $34.00 NA NA $1,000.00 $1,000.00 $1,010.10 $25.50 NA NA $1,000.00 $1,000.00 $1,010.10 $21.25 NA NA $1,000.00 $1,000.00 $1,010.10 $17.85 NA NA $1,000.00 $1,000.00 $1,010.10 $17.00 $17.00 100.00% NA $1,000.00 $1,010.10 $17.00 $16.15 95.00% NA $1,000.00 $1,010.10 $14.80 $13.60 80.00% NA $1,000.00 $1,010.10 $13.00 $12.75 75.00% NA $750.00 $760.10 $12.20 $8.50 50.00% NA $500.00 $510.10 $6.00 $4.25 25.00% NA $250.00 $260.10 $3.40 $0.00 0.00% NA $0.00 $10.10 ** Note that you will receive at maturity or on the applicable Full Settlement Date, as applicable, accrued and unpaid interest in cash, in addition to (1) at maturity, the Cash Value or the principal amoutn of the notes or (2) on the applicable Call Settlement Date, $1,000 in cash. Hypothetical Return on a Note First Three Call Dates Compare the closing price of one share of the Reference Stock to the Initial Stock Price until the final Ending Averaging Dates If the closing price of the Reference Stock is greater The Notes will be automatically called and you will receive (i) the principal amount plus (ii) the interest Automatic Call than or equal to the Initial Stock Price payment for the respective Call Date If the closing price of the Reference Stock is less No Automatic Call You will receive the interest payment and proceed to the next call date than the Initial Stock Price SEC Legend: JPMorgan Chase and Co. has filed a registration statement (including a prospectus) with the SEC for any offerings to which these materials relate.
